Citation Nr: 1401288	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral shin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from February 1998 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that declined to reopen claims for service connection for gastroesophageal reflux disease (GERD), a respiratory disability, a bilateral knee disability, and a bilateral foot disability, and denied service connection for bilateral shin and ankle disabilities.  

In October 2010, the Veteran was provided a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In a February 2011 decision, the Board reopened the previously denied claims, and remanded all issues for further evidentiary development.

A May 2012 rating decision granted service connection for a right knee disability, a left knee disability, GERD, reactive airway disease, right plantar fasciitis, and left plantar fasciitis.  That is considered a full grant of the benefit sought on appeal for those issues.  Therefore, they are no longer before the Board.  The claims for service connection for bilateral ankle and bilateral shin disabilities remained denied in a May 2012 supplemental statement of the case.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran does not have a chronic bilateral ankle disability that had its onset during or is related to a period of active duty, and arthritis of the ankles was not manifest to a compensable degree within one year of discharge.  

2.  The most probative evidence of record shows that the Veteran does not have a chronic bilateral shin disability that had its onset during or is related to a period of active duty.  
CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or aggravated by active service, and arthritis of the ankles may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2013).  

2.  A bilateral shin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided notice in letter dated in July 2008, prior to the rating decision on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The medical reports and opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In her claim for benefits, the Veteran asserted that she has bilateral ankle and shin disabilities that had their onset in service.  In support of her claims, she and her spouse have testified as to her history of ankle and shin pain.  They also testified that her symptoms persisted on a continuous basis since her discharge from service, and have progressively worsened.  

The Veteran has also asserted that running and other rigorous physical training exercises that she was required to perform in service caused her current ankle and shin problems, and that she incurred additional ankle injuries while deployed overseas.  Specifically, she stated that she sprained her left ankle after slipping and falling on a road in Spain.  

The Veteran's service medical records show that, on multiple occasions in September 1999, February and August 2000, and June and October 2002, she sought treatment for ankle and shin problems and was diagnosed with bilateral shin splints and a left ankle sprain.  

Post-service private medical records dated from November 2010 through March 2011, indicate that the Veteran was seen for complaints of ankle and shin pain.  She reported that she had been attempting weight loss and been attending the gym.  Two to three weeks prior to the visit, she began noticing her symptoms.  Chronic ankle or shin disabilities were not diagnosed.  

At a March 2011 VA examination, the Veteran stated that she experienced some shin pain bilaterally in 2002, but that it had not been a recurrent problem.  In the last several years, she had one episode of pain in the shins, which lasted about a week when she had to walk over one mile.  She also denied problems in the left ankle, but has had right ankle discomfort.  Clinical evaluation showed no evidence of a chronic disability of either shin, or of the left ankle.  There was minimal tenderness along the lateral malleolus of the right ankle, but X-rays were negative.  The examiner stated that it was less likely that any right ankle disability was related to her service because she did not have a specific right ankle injury in service.  

The Board finds that the preponderance of the evidence is against the claims for service connection for bilateral ankle and shin disabilities because the most probative evidence of record, the March 2011 VA examination report, concluded that it was not likely that the Veteran had chronic disabilities of the ankles or shins as a result of her military service.  Winsett v. West, 11 Vet. App. 420 (1998).  That opinion was based on a full review of the record, including the service medical reports, the Veteran's statements, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  Notably, the examiner concluded that there was no indication that the Veteran currently had chronic disabilities of the shins or left ankle.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (service connection may not be granted unless a current disability exists).  Moreover, in the absence of a specific injury in service, her current right ankle complaints could not be related to her military service.  The Veteran has not submitted any contrary competent medical evidence that shows that it is at least as likely as not that any bilateral shin or ankle disability is related to her service.

The Board observes that although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, chronic orthopedic disabilities of the ankles and shins, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Orthopedic disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  There are many different possible shin and ankle disabilities, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for chronic bilateral ankle and/or shin disabilities.  The Board finds that medical opinion from the VA examination to be more probative and persuasive because of the medical training of the examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral ankle and shin disabilities, and the claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral ankle disability is denied.  

Service connection for a bilateral shin disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


